PER CURIAM.
The appellant appeals the denial of his postconviction relief motion. We affirm the trial court’s denial of the motion as the record reflects that it is both successive and time barred. We note that this motion is only the latest in a long series of repetitive postconviction motions filed over a twenty year time period, all of which have repeatedly been rejected by the courts.
For this reason and pursuant to State v. Spencer, 24 Fla. L. Weekly S433, — So.2d -, 1999 WL 742294 (Fla. Sept. 23, 1999), we are remanding this cause to the trial court for it to issue a show cause order to the appellant as to why he should not be barred from filing further pro se postconviction motions attacking his convictions and sentences. The trial court shall give the appellant adequate time to file his written response thereto. Upon receipt of the appellant’s response, if he elects to so respond, the trial court is directed to make written findings on the show cause order accordingly.
Affirmed with directions.